Citation Nr: 0103596	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA disability compensation for diabetes 
mellitus pursuant to the provisions of 38 U.S.C.A. § 1151 
(West Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June to August 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

On October 27, 1999, pursuant to its own request, the RO 
received additional evidence from the VA Medical Center (MC) 
in Chillicothe, Ohio.  That evidence was forwarded to the 
Board, where it was received on November 15, 1999.  Such 
evidence was received after the Statement of the Case (SOC) 
was prepared.  In such cases, a Supplemental Statement of the 
Case (SSOC) will be furnished to the appellant as provided in 
38 C.F.R. § 19.31 (1999) unless the additional evidence is 
duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a) (1999).  The evidence received in October 1999 
consists of records and reports from the VA Medical Center in 
Chillicothe, Ohio, dated from April 1987 to May 1989.  Such 
records and reports, however, are completely negative for any 
evidence of diabetes mellitus, let alone evidence that such 
disability is related to medical care rendered by VA.  As 
such, it is not relevant to the current appeal; and 
therefore, it is not necessary to remand this case to the RO 
for consideration and the issuance of an SSOC.  A remand 
would simply serve to impose an unnecessary burden with no 
gain to the appellant.  See, e.g., Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.
2.  The evidence does not show that the veteran's diabetes 
mellitus was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under law 
administered by VA, either by a VA employee or in a VA 
facility; or that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or that it was the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation for diabetes mellitus as 
the result of examination or medical or surgical treatment by 
the VA, under the provisions of 38 U.S.C. § 1151, have not 
been met. 38 U.S.C.A. § 1151 (West Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 
2000, 114 Stat. 2096); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed diabetes as a result 
of being overweight and that such condition was the result of 
medication, specifically Mellaril, administered by VA during 
treatment at various VAMC's.  Accordingly, he maintains that 
he is entitled to compensation for diabetes under 38 U.S.C.A. 
§ 1151.

The provisions of 38 U.S.C.A. § 1151 state that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected.  A disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct (The Board notes that there 
is no evidence or contention as to an issue of willful 
misconduct in this appeal.) and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under law administered by VA, either by 
a VA employee or in a VA facility, and the proximate cause of 
the disability was-- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In determining that additional disability exists, the 
following considerations will govern:  The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to examinations, the physical condition 
prior to the disease or injury will be the condition at time 
of beginning the physical examination as a result of which 
the disease or injury was sustained.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  It 
must be shown that the additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c).

The evidence shows that since August 1971, the veteran has 
received inpatient and outpatient treatment at several VA 
facilities for various disorders.  From August 1971 to March 
1973, he was hospitalized at the VAMC in Chillicothe, Ohio, 
primarily for the treatment of a schizoid personality 
disorder.  During that lengthy hospitalization, he was 
maintained satisfactorily on Mellaril and was prescribed 
Mellaril at the time of his discharge from the hospital.  In 
October and November 1982, the veteran was hospitalized at 
the San Antonio VAMC for post-traumatic stress disorder and 
an impulsive personality disorder.  During his course in the 
hospital, he was transferred to a research program involving 
the treatment of schizophrenics with Lithium and Haldol.  
There was no evidence, however, that any of his treatment 
involved experimentation or unconventional measures.  Indeed, 
he was taken off medication and did well; and at the time of 
his discharge from the hospital, no medication was 
prescribed.

Since 1982, the veteran has received treatment from VA on 
numerous occasions for various disabilities.  In several 
records (e.g., VA outpatient treatment record, dated in April 
1984), it was reported that the veteran was allergic to 
Mellaril.  Elevated glucose readings were not clinically 
reported until the late 1990's, and the presence of diabetes 
mellitus was not clinically established until late 1998.  
Moreover, there was no competent evidence, that such 
disability was in any way related to treatment rendered by 
VA, including the issuance of medication.  Specifically, 
there was no competent evidence that the veteran's diabetes 
mellitus was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or that the 
diabetes was not reasonably foreseeable.  Indeed, the only 
reports of such a relationship come from the veteran; 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, his reports, without 
more, cannot be considered competent evidence to support a 
grant of entitlement to compensation for diabetes under 
38 U.S.C.A. § 1151.  

In arriving at this decision, the Board finds that the RO has 
expended all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his appeal.  
Indeed, the Board has obtained all evidence identified by the 
veteran, and there is no indication of any outstanding 
evidence which could be used to support that appeal.  
Moreover, he underwent a VA examination in December 1998.  
During that examination, it was noted that the veteran had a 
family history of diabetes and that his diabetes was 
unrelated to service.  There was no evidence, however, that 
it was in any way related to VA treatment.  After considering 
all of the information on file, the Board finds that there is 
no basis to request a medical opinion or to schedule a 
further medical examination in this case, as neither is 
necessary to arrive at an equitable decision.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 
2000, 114 Stat. 2096).  


ORDER

Entitlement to VA disability compensation for diabetes 
mellitus pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 

